Third District Court of Appeal
                                  State of Florida

                         Opinion filed December 20, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D17-228
                           Lower Tribunal No. 11-29740
                               ________________


                                    Irena Ivko,
                                       Appellant,

                                          vs.

                                       Igor Ger,
                                       Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Reemberto Diaz,
Judge.

       Irena Ivko, in proper person.

       Kenneth M. Kaplan, for appellee.


Before SUAREZ, LAGOA, and LUCK, JJ.

       SUAREZ, J.

       Irena Ivko (the “Mother”) appeals from an order of the trial court granting

Igor   Ger’s   (the   “Father”)    motion    to     transfer   jurisdiction   over   child
support/visitation issues from Florida to Pennsylvania, where Mother and children

now reside. We reverse. I

      In October 2011, the Miami-Dade Circuit Court entered an order

adjudicating paternity, finding Igor Ger the biological father of the two minor

children. The court retained jurisdiction over child support, visitation and other

child welfare issues. In December 2011, an order on temporary child support

issued ordering the Father to pay child support. In 2012, the Mother was allowed

to relocate from Florida to Pennsylvania with the minor children, where they

currently reside. At the same time, the trial court issued an order transferring the

entire case to Pennsylvania. The State of Florida, Division of Child Support

Enforcement, filed a motion to vacate on the grounds that, pursuant to Florida Rule

of Civil Procedure 1.060, the trial court did not have jurisdiction to transfer the

case out of the State of Florida. The trial court vacated the order and jurisdiction

remained in Miami-Dade County, Florida. Pending at that time, and still pending,

is the Mother’s motion through the Uniform Interstate Family Support Act

(“UIFSA”), chapter 88, Florida Statutes (2012) for a determination of permanent

child support.

       In November 2016, the Father filed a motion to transfer jurisdiction from

Miami-Dade County to Bucks County, Pennsylvania, asserting several bases that

are unsupported by the record on appeal. The Mother objected, seeking to keep



                                         2
enforcement of child support in Florida. The trial court granted the Father’s

motion to transfer the entire case to Pennsylvania, once again specifically stating

that Pennsylvania shall have jurisdiction over all time sharing and child support

matters. The Mother timely filed this appeal.

      We reverse the trial court’s order on two grounds. First, the trial court

cannot transfer the child support matters to Pennsylvania where, given the facts of

this case, the requirements and procedures of the UIFSA were not met. Second,

and more importantly, the trial court has no authority to transfer the case out of the

State of Florida pursuant to the rules of civil procedure and the family law rules

governing transfers of actions.

      Section 88.2051 of the UIFSA controls the outcome of this issue. Section

88.2051(1)(a) mandates that a tribunal that has issued a child support order retains

continuing, exclusive jurisdiction to modify its order where that state remains the

residence of either the obligor or the obligee, or remains the residence of the child

for whose benefit the support order was issued or, pursuant to section

88.2051(2)(a), until all of the parties who are individuals have filed written

consents with the Florida tribunal for a tribunal of another state to modify the order

and assume continuing exclusive jurisdiction.1 See § 61.13(1)(a)(2), Fla. Stat.

1 Further, if a child support order of Florida is modified by a tribunal of another
state pursuant to the UIFSA or a substantially similar law, the Florida tribunal
loses its continuing exclusive jurisdiction with regard to prospective enforcement
of the order issued in Florida and may only enforce the order that was modified as

                                          3
(2017) (“The court initially entering an order requiring one or both parents to make

child support payments has continuing jurisdiction after the entry of the initial

order to modify the amount and terms and conditions of the child support payments

. . . .”); Poliak v. Poliak, 235 So. 2d 512, 514 (Fla. 2d DCA 1970) (holding the law

of Florida is well settled that a circuit court retains continuing exclusive

jurisdiction to modify its custody orders, including visitation privileges, until such

time as the minor children reach their majority); see also Yurgel v. Yurgel, 572 So.
2d 1327, 1332 (Fla. 1990) (“[J]urisdiction must be presumed to continue once it is

validly acquired under section 61.1308; and it continues up until a Florida court

expressly determines on some other basis that jurisdiction no longer is appropriate,

until virtually all contacts with Florida have ceased. . . .”); cf. Trissler v. Trissler,

987 So. 2d 209 (Fla. 5th DCA 2008) (noting statutory requirements for Florida’s

modification of another state’s child support order similar to those required under

UIFSA).

      Florida retains continuing jurisdiction to modify this child support order

pursuant to the UIFSA, but on this record does not have the authority to transfer

the issue to Pennsylvania absent a showing that the statutory exceptions to

modification exist. The record shows that the Mother and children now reside in

to amounts accruing before the modification, or enforce non-modifiable aspects of
that order, and provide other appropriate relief for violations of that order which
occurred before the effective date of the modification. § 88.2051(3), Fla. Stat.
(2017). There is nothing in the record to indicate that this has occurred.

                                           4
Pennsylvania. The record also indicates that the Father resided in Florida at the

time of the entry of the child support order and admits that he is still a Florida

resident.2   Indeed, the opposing motions regarding the transfer of jurisdiction

indicate the parties have not consented on the record that the Pennsylvania court,

which has jurisdiction over the Mother, may modify the Florida child support order

and assume continuing jurisdiction pursuant to section 88.2051(2)(a), Florida

Statutes (2017).3 See also Sootin v. Sootin, 41 So. 3d 993, 994 (Fla. 3d DCA

2010) (“[T]he correct procedure under UIFSA is to register the spousal support

judgment in another state for enforcement there. Even after registration, however,

the foreign court must send the case back to the Florida court to consider any

modification of the order. Under the UIFSA, out-of-state courts may enforce

Florida spousal support orders but may not modify them.” (citations omitted)).


2 The Father asserted in his “Reply” (read, Answer) Brief that “neither of the
parties were residents” of Florida. But in his recently filed motion to this Court to
amend his Answer Brief to correct what he asserts is a “scrivener’s error,” he states
that the “corrected evidence should state that the Appellee / Father is a resident of
Florida and New York.” The complete misstatement of a dispositive fact on
appeal cannot be considered a “scrivener’s error.” The Appellee’s statement of the
facts in this appeal has been, to say the least, stretched beyond credulity.
3 In his “Reply” (read, Answer) Brief in this appeal, the Father alleges that on
January 4, 2017, the trial court held an “evidentiary” hearing on Father’s
November 1, 2016 motion to transfer jurisdiction of this case to Pennsylvania. The
trial court’s docket, however, indicates that the proceeding that took place on
January 4, 2017 was not an evidentiary hearing, but rather a five-minute motion
calendar hearing. The difference between a brief motion calendar hearing and an
evidentiary hearing is very clear to this Court.

                                         5
      Second, on a more basic level, and as in 2012, the trial court has no authority

to transfer the entire paternity / child support case out of the State of Florida.

Pursuant to Florida Rule of Civil Procedure 1.060(b), the court may only transfer

to any county in the State where it might have been brought in accordance with the

venue statutes, not to another state. See Fla. Fam. L.R.P. 12.060(b) (amended

March 2017 to mirror the language of Fla. R. Civ. P. 1.060).

      We conclude that continuing jurisdiction to modify the child support order

remains with the Miami-Dade Circuit court. We therefore reverse the trial court’s

order transferring the case to Pennsylvania, and remand for any further

proceedings consistent with this opinion.     The State of Florida Child Support

Division continues to retain the authority to enforce any child support order that

may have been issued.

      Reversed and remanded.




                                         6